UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 1, 2010 ACTUANT CORPORATION (Exact name of registrant as specified in its charter) Wisconsin 1-11288 39-0168610 (State or other jurisdiction of incorporation (Commission File Number) (IRS Employer Identification No.) 13000 West Silver Spring Drive Butler, Wisconsin 53007 Mailing address:P.O. Box 3241, Milwaukee, Wisconsin53201 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code:(414) 352-4160 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On July 1, 2010, Actuant Corporation (the “Company”) announced the appointment of Mathew Pauli as its new Corporate Controller and Principal Accounting Officer.Mr. Pauli will replace Chadwick DeLuka who has been promoted to a finance leadership role in the Company’s Energy segment after serving as the Company’s Corporate Controller and Principal Accounting Officer for the last four years.Mr. Pauli is 32 years old and joined the Company in June 2008 as Assistant Corporate Controller.Prior to joining the Company, Mr. Pauli worked at Ernst & Young for eight years in various public accounting positions, most recently in the position of Audit Assurance Manager. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ACTUANT CORPORATION Date:July 6, 2010 /s/ Andrew G. Lampereur Name:Andrew G. Lampereur Title:Executive Vice President and Chief Financial Officer
